Citation Nr: 1119245	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-39 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in May 2009, when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a psychiatric disability, to include depression, as a result of service.  He contends that his performance in service decreased dramatically following an incident in service in which he witnessed his then-wife being raped or engaging in an extramarital affair (he does not appear to ever have known with certainty which).  He also reported that he received attention for psychiatric problems during hospitalization for headaches approximately one month after a car accident in August 1987.  

The appellant's service treatment records and personnel records have been associated with the claims file.  However, the first page of a September 1988 report of medical history, from the time of his separation from service, is not in the claims file.  A copy of the second page of the report is located in the claims file.  In an August 2007 VA examination report, the VA examiner noted in the rationale for his opinion that a medical checklist completed by the appellant near time of discharge denies a history of "depression or excessive worry."  The same VA examiner also cites the medical checklist in a September 2010 VA examination report.  The examiner's statements indicate that the first page of the separation report of medical history may have been associated with the claims file when he reviewed the claims file.  However, the file also contains an enlistment report of medical history, dated in December 1983, and the VA examiner did not note the date of the medical checklist.  Consequently, it is not clear whether the VA examiner was referring to the September 1988 report of medical history or the December 1983 report of medical history.  The appellant contends that he has had symptoms of depression since service.  (See September 2007 notice of disagreement; November 2007 substantive appeal).  As the appellant contends that he has had depression since service, the first page of the September 1988 report of medical history is pertinent to the claim, as it indicates whether he noted a history of depression or excessive worry.  Moreover, because the appellant's service treatment records are in the VA's constructive possession, it is incumbent upon the VA to attempt to obtain complete service treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Significantly, the VA opinions provided in August 2007 and September 2010 are based, in part, on the missing record.  Thus, the Board finds that the RO should attempt to obtain the first page of the appellant's September 1988 report of medical history.  

Additionally, in the May 2009 remand, the Board requested that the agency of original jurisdiction (AOJ) obtain all of the appellant's VA treatment records from the year 2007 to present.  A June 2008 VA discharge summary, printed in December 2010, was associated with the claims file.  The appellant submitted a November 2010 VA treatment record.  As the November 2010 VA treatment record was not included in the records printed by the AMC in December 2010, the VA treatment records appear to be incomplete.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the RO should obtain the appellant's complete VA treatment records from 2007 to present.

In a January 2011 VA treatment record, a VA psychiatrist opined that it is as likely as not that the appellant's diagnosed depressive disorder began and was evident while in the military and was associated with the events he reported involving finding his wife in bed with another man (either an affair or a rape).  The appellant's complete VA treatment records were not associated with the claims file at the time of the September 2010 VA examination report, and there is no indication the VA examiner reviewed the appellant's service personnel records, which indicate the appellant had behavioral problems in service.  Additionally, the August 2007 and September 2010 VA opinions appear to rely, in part, on the missing first page of the September 1988 report of medical history.  Consequently, an updated VA examination would be useful in adjudication of the appellant's claim.  See 38 U.S.C.A. § 5103A(d).   

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the appellant's complete report of medical history, dated in September 1988, in particular the first page (numbered 1), from any source that may have possession of the record, to include the National Personnel Records Center (NPRC) and the appellant.  If the search for the record yields negative results, this fact should be clearly noted in the claims folder.

2. Obtain all of the appellant's VA treatment records from 2007 to present.  If no such records are available, the claims folder must indicate this fact.

3.  After any records received have been associated with the claims file, make arrangements with the appropriate VA medical facility for the appellant to be afforded a VA mental health examination.

For the appellant's current psychiatric disability, the examiner should describe the nature of the appellant's present disability, to include a diagnosis of each diagnosed disorder.

For each such disorder found, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's current psychiatric disability began during service, was present during service, or is related to any incident of service.

The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, to include the appellant's service personnel records and the January 2011 VA treatment record indicating there may be a nexus between the appellant's depression and service.  

The examiner should indicate that an undated record on the reverse side of an August 1988 treatment note was reviewed.  The undated note describes problems with exertional headaches, and includes a note stating the appellant gets the same type of headache under stress.

The examiner should further indicate that a summary of the hospitalization from September 1987 to October 1987 was reviewed, to include that part of the summary discussing the results of MMPI testing.

If, in the application of his medical expertise, the examining clinician discerns relevant medical information that supports or undermines the credibility or reliability of the history provided by the appellant, the examiner may express his credibility judgments in this regard.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4. Thereafter, readjudicate the issue on appeal of entitlement to service connection for a psychiatric disability, to include depression.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


